PER CURIAM.
In accordance with our decision in Glos-son v. Solomon, 490 So.2d 94 (Fla. 3d DCA 1986), we hold that the trial judge’s announced policy of refusing to set bail in probation revocation proceedings, thereby refusing to exercise any discretion, violates section 948.06(1), Florida Statutes (1987). We direct the trial court to consider petitioner’s claim for release with or without bail pending final disposition of the probation violation charge.
MANDAMUS GRANTED.1

. We dispense with rehearing.